Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application of which claims 3-6, 13-15, 19 and 20 are withdrawn from consideration.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 8-12, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 2016/0378224).

As to claim 1, Kwon (Figs. 1, 9, 29B) teaches a display apparatus, comprising: 
a display panel (DD) having a display area to display an image (DD-DA) and a non-display area (DD-NDA) adjacent to the display area, and in which a central area (Area including all NPXA and PXA areas excluding the outermost area NPXA) and a peripheral area in a periphery of the central area are defined in the display area (Area including the outermost area NPXA); 
a touch sensor (TS) on the display panel, the touch sensor including a touch electrode layer (TS-2); and 
a black matrix (TS-BM) on the display panel, 
wherein the black matrix includes a first black matrix in the central area (Only the TS-BM1 located in the central area defined above) and a second black matrix in the peripheral area (Only the TS-BM2 located in the peripheral area defined above), and 
the second black matrix is on a layer of the display panel that is higher than the first black matrix (The TS-BM2 defined above is on a layer higher than TS-BM1 defined above), and
wherein the first black matrix is spaced from the second black matrix in a plan view on an entirety of the display panel (The two black matrixes defined above are entirely spaced apart in a plan view).

As to claim 2, Kwon teaches wherein: the touch electrode layer includes a first touch electrode layer in the central area (Only element STE2 located in the central area) and a second touch electrode layer in the peripheral area (Only element SP1 located in the peripheral area), and 
the first black matrix (TS-BM1) is under the first touch electrode layer (STE2), and 
the second black matrix (TS-BM2) is over the second touch electrode layer (SP1).

As to claim 8, Kwon teaches wherein the display panel includes: 
a base layer (SUB); 
a plurality of display elements (OLED) on the base layer and in the display area, the plurality of display elements to display the image [0106]; and 
an encapsulation layer (TFE) that encapsulates the display element (Shown in Fig. 29B).

As to claim 9, Kwon teaches wherein: the display element is provided in plurality (Shown in Fig. 29B), and 
the black matrix overlaps an area between the plurality of display elements (Black matrix areas located in the NPXA region).

As to claim 10, Kwon teaches wherein: the encapsulation layer includes an encapsulation organic layer that covers the display area [0126], and the encapsulation 

As to claim 11, Kwon teaches wherein the encapsulation organic layer includes an acryl-based monomer [0129].

As to claim 12, Kwon teaches wherein the peripheral area is on a plane (E.g. the plane established by SUB) and encloses the central area (Completely surrounds the central area).

As to claim 16, Kwon teaches the elements of claims 1 and 2 above.

As to claim 17, Kwon teaches the elements of claims 8 and 10 above.

As to claim 18, Kwon teaches the elements of claims 1 and 2 above.
Kwon also teaches the first touch electrode layer is on layer that is higher than second touch electrode layer (STE2 is above SP1), and
wherein the first touch electrode layer is spaced from the second touch electrode layer in a plan view on an entirety of the display panel (Similar to the first and second black matrixes above, the above defined touch electrode layers read on this amended limitation).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kwon (US 2016/0378224) in view of Park (US 2013/0044074).

As to claim 7, Kwon teaches the elements of claim 1 above.
However, Kwon does not explicitly teach a polarizing layer.
On the other hand, Park (Fig. 4) teaches a polarization layer (90) over the touch sensor (80, 86, 88) and the black matrix (80).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the polarization layer of Park with the display of Kwon because the combination would allow for the uniform output of light to the user through the polarization layer, increasing the quality of the display.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
As to claims 1, 16 and 18, Applicant argues that, “As evident from the above cited FIG. 29B of Kwon, the element "TS-BM1" (the alleged "first black matrix" of claim 
Examiner disagrees and contends that the defined first and second black matrixes in the rejection above read on the amended limitations of claim 1, 16 and 18. That is, the black matrixes are defined such that they do not overlap in either the center or peripheral region of the display panel. If Applicant wishes to better claim this concept, Examiner recommends claiming the lack of black matrixes as a function of location. 
Further, similar to the defined first and second black matrixes above, the defined touch electrode layers above read on the limitations of amended claim 18. And similar to above, if Applicant wishes to better claim this concept, Examiner recommends claiming the lack of touch electrodes as a function of location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691